FILED
                            NOT FOR PUBLICATION                              OCT 27 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30299

               Plaintiff - Appellee,              D.C. No. 1:13-cr-00026-SEH-2

  v.
                                                  MEMORANDUM*
TOMAS ALVARADO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted August 18, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Tomas Alvarado appeals from the district court’s judgment and challenges

the 360-month sentence imposed following his guilty-plea conviction for

conspiracy to possess controlled substances with intent to distribute, in violation of

21 U.S.C. § 846. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarado’s plea agreement contained waivers of his right to appeal the

sentence that are applicable here. He contends that the appeal waivers are not

enforceable because of statements by the district court at sentencing. The court did

not make an unequivocal or unambiguous statement that Alvarado had the right to

appeal his sentence and did not create a reasonable expectation that Alvarado had a

right to appeal his sentence. Instead, the court told Alvarado that he had waived

his right to appeal, and it informed him of his statutory rights under Federal Rule

of Criminal Procedure 32(j) and of his right to challenge the validity of the appeal

waivers if he believed he had a right to appeal the sentence. Thus, the court’s

statements did not render the appeal waivers unenforceable. See United States v.

Arias-Espinoza, 704 F.3d 616, 617-19 (9th Cir. 2012); United States v. Aguilar-

Muniz, 156 F.3d 974, 977-78 (9th Cir. 1998).

      DISMISSED.




                                          2